Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.4 SECURITY CAPITAL ASSURANCE LTD NOTICE OF GUARANTEED DELIVERY OFFER TO EXCHANGE Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value, $1,000 Liquidation Preference Per Share Holders of outstanding unregistered Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value, with a liquidation preference of $1,000 per share, (the Initial Preference Shares) who wish to tender their Initial Preference Shares in exchange for a like number of registered Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value , with a liquidation preference of $1,000 per share, (the Exchange Preference Shares) whose Initial Preference Shares are not immediately available or who cannot deliver their Initial Preference Shares and Letter of
